Boslaugh, J.
In his motion for post conviction’relief the defendant alleged he had been sentenced to imprisonment on a count charging he was a habitual criminal and that the sentence was void under Gamron v. Jones, 148 Neb. 645, 28 N. W. 2d 403. See, also, State v. Tyndall, 187 Neb. 48, 187 N. W. 2d 298.
The record shows clearly that the defendant was sentenced on separate counts of burglary. The motion was properly denied. State v. Gero, 186 Neb. 379, 183 N. W. 2d 274.
The judgment is affirmed..
Affirmed.